Citation Nr: 0200241	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  00-13 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $12,184.00.

2.  Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $26,373.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from June 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2000 and June 2000 decisions by 
the Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In February 1994, the appellant filed his application, VA 
Form 21-526, for VA pension benefits.  He reported no 
countable income for himself.  He reported that his spouse 
received monthly income.

2.  By letter dated in July 1994, the appellant was notified 
that he had been awarded VA improved pension benefits 
effective from March 1994, on the basis of his countable 
income, and was informed that the rate of pension depended on 
income.  He was also advised that any changes in income or 
dependents must be promptly reported to VA and that all 
income from all sources must be reported.

3.  By letter dated in November 1998, the appellant was 
informed that his VA pension benefits were terminated 
effective June 1997.  Through income verification procedures, 
it was discovered that the appellant had earnings from Social 
Security retirement benefits.  This retroactive termination 
created an overpayment of $12,184.00.

4.  The appellant's failure to provide information to the VA 
concerning receipt of Social Security benefits is not shown 
by the evidence of record to constitute fraud, 
misrepresentation of a material fact, or bad faith.

5.  The appellant was at fault in the creation of the 
$12,184.00 debt.  The overpayment was created by the 
appellant's failure to promptly and correctly report his 
income for the purpose of retaining VA benefits, despite 
having been advised to fully disclose all sources of income 
to VA.

6.  The VA had significant information associated with the 
record in October 1999, indicating that the appellant's 
spouse was employed, and that she had maintained employment 
since the 1970s.  Based upon this information, it was 
determined that the appellant's countable income for purposes 
of pension eligibility had exceeded the maximum annual limit 
from the date of award of pension benefits.  A further 
adjustment to his award resulted in an additional overpayment 
of $26,373.00.  

7.  There is no indication in the record that the appellant 
committed any act of commission or omission in relation to 
the circumstances which led to the initial award of pension 
benefits, from which the overpayment in the calculated amount 
of $26,373.00 was created.  This overpayment was the result 
of administrative error.   


CONCLUSIONS OF LAW

1.  Recovery of the overpayment of pension benefits, in the 
calculated amount of $12,184.00, would not be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 1.963, 1.965(a), 3.274, 
3.275 (2001).

2.  The overpayment of pension benefits in the amount of 
$24,373.00 was based solely on administrative error on the 
part of VA; therefore, the overpayment in the amount of 
$26,373.00 was not properly created.  38 U.S.C.A. §§ 5112, 
5302 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.500 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to a waiver of recovery of an overpayment of VA 
pension benefits is dependent on whether recovery of the 
indebtedness from the appellant would be against equity and 
good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 
1.965(a).  In this regard, the facts and circumstances in a 
particular case must be weighed carefully.  Different factors 
will enter into such decision, such as the relative fault of 
the debtor, whether there was any unjust enrichment, whether 
there would be undue financial hardship to recover the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized, and whether the 
debtor relinquished a valuable right or changed his or her 
position by reason of having relied upon an erroneous 
benefit.  38 C.F.R. § 1.965(a).  

A.  Waiver of recovery of overpayment of VA pension benefits 
in the calculated amount of $12,184.00

In this case, the appellant was awarded non-service connected 
pension benefits effective from March 1, 1994, based upon 
reported countable income.  In the award letter, the RO 
informed the appellant that he had been awarded pension 
benefits, effective March 1994.  The award letter provided 
information which advised him that the amount of pension paid 
was dependent upon the amount of his countable income and 
that he was to report any change of income immediately to VA.  
He was specifically advised to notify the VA if there was any 
change in income or net worth.  The notice stressed that any 
change in income or net worth was to be reported and also 
again emphasized that in reporting income, he was to report 
the total amount and source of all income.  The record showed 
that the appellant thereafter received a reminder notice that 
the rate of pension payable was based upon income.  It was 
further noted that all income was to be promptly reported 
regardless of its source, and that changes in income and net 
worth were to be promptly reported.  The record discloses 
that the appellant was in receipt of unreported earned income 
from Social Security retirement benefits since May 1997, 
which was countable income for VA purposes.  

During hearings conducted in October 1999 and September 2001, 
the appellant asserted that he did not deliberately withhold 
information concerning his income.  Rather, he considered his 
VA pension award to be Social Security disability benefits 
that were issued by VA, and that he was entitled to receipt 
of benefits issued VA and the Social Security Administration.  
He maintained that he relied on advice from VA personnel that 
receipt of Social Security benefits had no effect on his 
entitlement to VA pension and need not be reported.  

Under applicable federal regulations, a veteran, surviving 
spouse or child who is receiving pension must notify the VA 
of all circumstances which will affect his or her entitlement 
to receive or the rate of, the benefit being paid.  38 C.F.R. 
§ 3.660(a)(1).  As a direct result of the appellant's failure 
to promptly and accurately report his income and net worth, 
he has been overpaid pension benefits in the calculated 
amount of $12,184.00.

The appellant has requested that VA waive the recovery of the 
assessed overpayment of $12,184.00 in pension benefits.  The 
law, however, precludes waiver of recovery of an overpayment 
or waiver of collection of the indebtedness where any one of 
the following elements is found to exist: (1) fraud, 
(2) misrepresentation, or (3) bad faith.  38 U.S.C.A. 
§ 5302(c).  The Committee determined in May 2000 that the 
evidence of record supported a finding of bad faith by the 
appellant in the creation of the debt and, therefore, 
precluded waiver.

Following a careful and considered review of the evidence of 
record, and the contentions presented by the appellant, it is 
the opinion of the Board that there is no indication of 
fraud, misrepresentation, or bad faith on the part of the 
appellant in the creation of the indebtedness.  This does not 
mean that he may not be found at fault in its creation, but 
merely indicates that the acts which led to its creation do 
not meet the high degree of impropriety as to constitute 
fraud, misrepresentation, or bad faith.  The appellant's 
failure to accurately and timely report certain information 
led to the creation of the overpayment, but such actions do 
not automatically preclude waiver of recovery of the 
overpayment that was consequently established by such 
failure.  Therefore, the waiver is not precluded under the 
provisions set forth in 38 U.S.C.A. § 5302(a).  The Board 
must determine whether the recovery of the overpayment would 
be against the principles of equity and good conscience, 
thus, permitting waiver under 38 U.S.C.A. § 5302(a) and 
38 C.F.R. §§ 1.963(a), 1.965(a).

In this regard, the regulation provides that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate that the need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  As noted, the 
regulations set forth the various elements to be considered 
in reaching such a determination.  The first element, 
pertains to the fault of the debtor and requires an analysis 
as to whether the actions of the appellant contributed to the 
creation of the debt.

The Board has carefully considered the appellant's 
contentions in this respect.  The record shows that the 
appellant was informed as to his responsibilities as a VA 
benefits recipient and that he failed to accurately and 
timely report such information regarding his income when 
advised that this was the basis of the award of benefits to 
him.  The appellant was advised on more than one occasion of 
the basis for receipt of the award, as well as the need to 
promptly advise the RO of any changes in his financial 
status.  As a result of his failure to timely report this 
earned income, his pension benefits were adjusted giving rise 
to the overpayment.  

The Board notes, therefore, that there is a responsibility on 
the part of the appellant to comply with the requirements of 
the pension program, and that compliance with the obligations 
by a pension recipient is a necessary element to successful 
management of these financial affairs.  In light of the 
repeated notices regarding the importance of reporting income 
changes, it was unreasonable for the veteran to rely on oral 
advice to the contrary.  In view of his failure to correctly 
and promptly report his income, the Board finds that the 
appellant's actions significantly contributed to the creation 
of the overpayment and he was thus at fault.

The Board notes that the regulation provides that 
consideration should be given to whether collection of the 
indebtedness would deprive the debtor of the basic 
necessities thereby resulting in undue hardship.  

In an October 1999 Financial Status Report, VA Form 20-5655, 
the appellant indicated that he was not employed, and 
received $768.00 in monthly income from Social Security.  He 
reported monthly expenses in the amount of $1,310.00.  (The 
actual amount for those expenses reported totaled $1,314.00.)  
The appellant reported monthly expenses for costs associated 
with rent or mortgage ($625.00); food ($250.00); utilities 
and heat ($215.00); and for other expenses, identified as 
Ensure ($74.00) and gas ($100.00).  The appellant reported 
monthly installment payments in the amount of $50.00 for a 
single credit account.  The amount of the original debt was 
noted as $379.00.  The appellant reported an unpaid balance 
of $320.00 with no past due amount associated with this 
account.  It was noted that the appellant had not been 
adjudicated bankrupt.  The appellant did not indicate that he 
would be able to repay any monthly amount toward the debt.  
The appellant did not report any information relevant to his 
spouse's income.

With respect to his assets, the appellant reported cash 
holdings in the amount of $84.00.  He reported "cash on 
hand" as $17.00.  The appellant reported the value of his 
automobile as $1,200.00.  He reported no other assets.

Thereafter, the appellant submitted another financial 
disclosure report in September 2001.  In that report, he 
indicated he had received $813.00 in monthly income from 
Social Security benefits.  He indicated that his spouse 
received $2,000.00 in monthly income.  The appellant reported 
monthly expenses in the amount of $2,955.00.  (The actual 
amount of those expenses reported is $2,655.00.)  The 
appellant indicated that he would be unable to pay any amount 
toward the debt.

With respect to his monthly expenses, the appellant reported 
expenses associated with rent or mortgage ($625.00); food 
($300.00); utilities and heat ($210.00); medication 
($160.00); car expenses ($100.00); medical expenses for son 
($500.00); car payments for spouse ($360.00); and automobile 
insurance ($300.00).  The appellant reported a single monthly 
installment payment in the amount of $100.00, for a credit 
account held by his wife.  He provided no other information 
regarding the credit account debt, to include the nature of 
the debt, original amount of the debt, or unpaid balance.  It 
was noted that the appellant had not been adjudicated 
bankrupt.  The appellant noted that his monthly expenses 
exceeded his monthly income in the amount of $142.00.

Regarding his assets, the appellant reported cash holdings in 
the amount of $150.00.  He indicated that he had "cash on 
hand" totaling $ 30.00.  The appellant valued his spouse's 
automobile at $36,000.00. 

In this case, the appellant asserts that to require repayment 
of the debt, would result in tremendous hardship.  He has 
filed financial disclosures in 1999 and 2001, which document 
cash holdings and other assets.  The appellant reported 
installment debts, but indicated that payments toward these 
accounts were current.  In that regard, the Board notes that 
the most recent financial disclosure report dated in 2001, 
reflects a single installment debt, suggesting that the 
earlier reported debt obligation noted in the 1999 report was 
satisfied.  Based upon the recorded evidence of record with 
respect to the appellant's assets and net worth, and his 
reported monthly expenses, the Board must conclude that 
recovery of the overpayment has not been shown to be 
unreasonable over a reasonable period of time.  

The Board has carefully and thoroughly reviewed the other 
elements pertaining to equity and good conscience, as set 
forth by 38 C.F.R. § 1.965(a), and is not persuaded that the 
Government should forego its right to collection of the 
indebtedness in this matter.  The VA did not share in the 
fault of the appellant in the creation of the $12,184.00 
overpayment.  Further, the pension program, by statute, 
provides maximum income levels under which eligibility is 
based and this amount is offset by countable annual income 
attributable to the recipient.  Payment of pension is also 
subject to net worth limitations.  Therefore, since the 
appellant was receiving substantial income, he was in receipt 
of pension benefits to which he was not entitled.

Accordingly, recovery of the overpayment would not defeat the 
purpose of the objective of the program, and a waiver of the 
overpayment would, therefore, result in the appellant's 
unjust enrichment.  Further, there is no evidence of record 
to indicate that the appellant relinquished a valuable right 
or incurred a legal obligation as a result of his reliance on 
these additional VA benefits.  38 C.F.R. § 1.965(a).  In this 
regard, the facts of this aspect of the case do not 
demonstrate that recovery of the overpayment would be against 
the principles of equity and good conscience.  38 C.F.R. 
§§ 1.963, 1.965.  Thus, the Board concludes that a waiver of 
recovery of the overpayment of pension benefits calculated in 
the amount of $12,184.00 is not warranted.  

B.  Waiver of recovery of overpayment of VA pension benefits 
in the calculated amount of $26,373.00

The Board next considers whether waiver of recovery of the 
overpayment in pension benefits in the amount of $26,373.00 
is warranted.  

The record reflects that the appellant, in his February 1994 
application for VA benefits, reported his spouse had monthly 
income earnings in the amount of $1,200.00.  The RO failed to 
act on the above information.  Instead, VA pension benefits 
were awarded effective from March 1994.

Evidence presented during the October 1999 hearing showed 
that the appellant's spouse had been employed since the 
initiation of the pension award.  The appellant's pension 
award was readjusted based upon the unreported income 
earnings, resulting in an overpayment of $26,373.00.

In order to determine that the overpayment was not properly 
created, it must be established that the appellant was 
legally entitled to the benefits in question, or if there was 
no legal entitlement, then it must be shown that the VA was 
solely responsible for the appellant being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Furthermore, neither the appellant's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b)(9)(10) (West 1991); 38 C.F.R. §§ 3.500(b)(2) 
(2001). 

In this case, it is clear the VA had significant information 
associated with the record at the time the claim was filed 
demonstrating that the appellant's countable income, for 
purposes of establishing entitlement to VA pension benefits, 
was excessive.  Indeed, the appellant reported that his 
spouse earned monthly income in the amount of $1,200.00.  
This demonstrates that the RO should have known that the 
appellant's income was excessive for pension purposes.

Moreover, there is no indication in the record that the 
appellant committed any act of commission or omission in 
relation to the circumstances upon which the initial award of 
pension benefits was granted.  The Board finds that the 
appellant did not know nor would he have known that he was 
receiving an erroneous award.  In this respect, the Board 
finds it reasonable to conclude that the appellant likely 
believed that his spouse's income was not relevant to his 
receipt of pension benefits and, thus, did not provide 
information regarding her income, since the RO granted the 
pension award notwithstanding the reported income earnings 
attributed to the appellant's spouse.  The Board therefore 
finds a reasonable basis existed for the appellant, under 
these particular circumstances, to effectively disregard 
notices to report any changes in income as being inapplicable 
to income earned by his spouse.  The VA knew of the countable 
income attributable to the appellant's spouse and that such 
income earnings caused the appellant's income to exceed the 
maximum income eligibility, yet pension was awarded.

Accordingly, the Board finds that the appellant was without 
fault in the creation of the debt, in this instance, and 
concludes that the overpayment amount of $26,373.00 was the 
sole result of administrative error.




C.  Veterans Claims Assistance Act of 2000 

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 7, subpart (a), 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In this regard, the Board notes that VA has a duty to notify 
the appellant and his or her representative of any 
information and evidence needed to substantiate and complete 
a claim for benefits.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C.A. §§ 5102 and 
5103).  The appellant was notified in the May 2000 and June 
2000 decisions that entitlement to waiver of recovery of the 
overpayments in VA pension benefits had been denied.  The 
appellant filed notices of disagreement with respect to these 
waiver denials.  The respective Statements Of The Case (SOC) 
informed the appellant of the information and evidence 
necessary to substantiate his claims and, thus, complied with 
VA's notification requirements.  Moreover, the appellant has 
offered no other evidence in support of his waiver request, 
and has not identified any other potential sources of data 
for review in conjunction with this matter.

Following a careful review of the record, the Board is 
satisfied that VA has fulfilled its duty to assist the 
appellant, and that there is sufficient evidence of record 
upon which this claim may be properly adjudicated. 



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $12,184.00 is 
denied. 

The additional overpayment of VA pension benefits in the 
calculated amount of $26,373.00 was result of sole 
administrative error and, to this extent, the appeal is 
granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

